DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group X, Claims 45-48, in the reply filed on 1/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 5, 7, 9, 12, 15, 16, 20, 21, 24, 27, 29, 30, 33, 36, 39, 40, 42, 43, and 50-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 45 is objected to because of the following informality: “Method” in line 1 should be amended to recite –A method--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "both ends" in line 12. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to what “allowing to drain” in line 10 is modifying, i.e. what is being allowed to drain.
Claim 47 recites the limitations "said cartridges" and “said magazines” in lines 2 and 2-3, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “first and second opposite ends” in line 5 is distinct from the “both ends of said cartridge,” previously recited in claim 45.
Claims 46 and 48 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepek et al., WO 2016/088129 A2 (hereinafter Lepek; submitted by Applicant on IDS filed 9/19/2019), in view of Massaro et al., U.S. Patent Application Publication No. 2018/0092339 A1 (hereinafter Massaro I; submitted by Applicant on IDS filed 3/3/2021), Massaro et al., U.S. Patent Application Publication No. 2018/0206465 A1 (hereinafter Massaro II), and Yoshida et al., EP 2805609 A1 (hereinafter Yoshida).
Re Claim 45, Lepek teaches a method for automatic loading of pupae into cartridges for growing, hatching into adults, and dispersal of the adults (see, e.g., Abstract), comprising:
Obtaining pupae in water (see 5:1-2, 5:16-30, 13:7-9, and 16:4-8);
Collecting the pupae (see id.; step is implied in Lepek by the pupae in water being placed in the liquid container, i.e. cartridge);
Placing the pupae in water in a cartridge (see id.);
Feeding the insects (see 16:20-24);
Waiting until the pupae have hatched into adult insects (see 5:16-26, 13:7-12, 14:32-15:9, and 15:27-16:2);
see figures 4A-5, 15:27-16:15, and 17:1-7, noting the teaching at 17:3 of “rotated to drain”); and
Opening both ends of the cartridge (via 524, 526, 527, 528; see figure 37 and 28:24-29:4) and applying an air pressure source (520, 522) to expel the adult insects from the cartridge. See id.
Lepek does not expressly teach measuring the collected pupae and placing a measured number of the pupae in the cartridge; or automatically feeding the insects using a robot arm as claimed. Regarding the claimed measuring the collected pupae and placing a measured number of the pupae in water in a cartridge, Lepek expressly teaches measuring a number of adult insects, rather than pupae, in the cartridge. See 5:25-28, 13:7-15, and 18:4-9.
Massaro I, similarly directed to a method for automatic loading of insects into cartridges for growing, hatching into adults, and dispersal of the adults (see, e.g., abstract), teaches that it is known in the art to have the method comprising: obtaining the insects (larvae) in water (215; see figure 2 and paragraphs [0031] and [0035]-[0036]); collecting the insects (see id.); measuring the collected insects (see paragraphs [0032] and [0036]-[0037]); placing a measured number of the insects in water in a cartridge (pouch or rearing container; see id. and figure 2); automatically feeding the insects by inserting liquid feed in a feeding hole (“an opening of a rearing container”; see paragraph [0033]) of the cartridge (see paragraphs [0031]-[0035]); draining the cartridge by raising the cartridge and allowing to drain through a drainage hole (see See id. and paragraph [0070].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Lepek to comprise measuring the collected pupae and placing a measured number of the pupae in water in a cartridge, as taught by Massaro I, in order to ensure a uniform number of adult insects for release from entire individual cartridges, so as to obviate the need to reroute adult insects (see Lepek at 7:1-3) and prevent overcrowding of adult insects within the cartridge. See Lepek at 13:7-14.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lepek to automatically feed the insects by inserting liquid feed in a feeding hole of the cartridge, as taught by Massaro I, in order to automate feeding, including specific amounts, and ensure automatic replenishment of feed as necessary. See Massaro I at paragraphs [0032]-[0035] and [0089]-[0090].
In the event Lepek does not expressly teach the draining the cartridge by raising the cartridge, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lepek to raise the cartridge, as taught by Massaro I, in order to efficiently drain the fluid from the cartridge using gravity.
Furthermore, Massaro II teaches that it is known in the art to have a method for loading of pupae into cartridges for growing, hatching into adults and dispersal of the adults, comprising: placing insects in a cartridge (108; see paragraph [0026]); feeding the insects using feed inserted into a liquid absorbing substance (see paragraph See paragraphs [0027]-[0028] and [0034]-[0036].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the automatically feeding the insects by inserting the liquid feed in the feeding hole of the cartridge of Lepek as modified by Massaro I to include inserting the liquid feed into a liquid absorbing substance, as taught by Massaro II, in order to use a known technique for feeding the mosquitoes of Lepek (see Lepek at 1:5-8; Massaro I at paragraph [0035]; Massaro II at paragraphs [0004] and [0016]) in a manner that will anchor the food in a given area.
Furthermore, although Lepek as modified by Massaro I and Massaro II does not expressly teach whether the automatically feeding is using a robot arm, Yoshida teaches that it is known in the art to have a method of automatic rearing of animals comprise automatically feeding the animals using a robot arm (40; see figures 9-10C and paragraphs [0083]-[0092]) to insert liquid (wp) or feed (f) into a feeding hole (fb or Cc) of a cartridge (C).
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the automatically feeding of Lepek as modified by Massaro I and Massaro II to use a robot arm, as taught by Yoshida, in order to ensure proper alignment of the feed with the feeding hole of the cartridge and/or allow the feeding device to be articulated for ease of refilling it with food.
Re Claim 46, Lepek as modified by Massaro I, Massaro II, and Yoshida teaches, after the pupae have hatched into adult insects, maintaining a temperature below 10 degrees Celsius or below 9 degrees Celsius or below 6 degrees Celsius (see Lepek at 15:15-17 
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the carrying out the draining of Lepek as modified by Massaro I, Massaro II, and Yoshida to be below 10 degrees Celsius or below 9 degrees Celsius or below 6 degrees Celsius, in order to store more adult insects in the cartridge or maintain a motionless state of the insects during the draining so as to prevent their injury during the draining. See id.
Re Claim 47, Lepek as modified by Massaro I, Massaro II, and Yoshida teaches providing the cartridges as a magazine of multiple cartridges (see Lepek at figures 24, 33, and 34, 24:12-18, and 25:28-26:3) and placing the magazines in one or more queues (see Lepek at figure 36, 27:17-20, and 28:17-23) with an expulsion unit (see id.); transporting the cartridges to the expulsion unit (see Lepek at 19:4-12, and 25:26-31; Massaro I at paragraph [0092]); opening the cartridges at first and second opposite ends (see Lepek at figure 37 and 28:17-29:4; Massaro II at paragraphs [0027]-[0028] and [0034]-[0036]); and providing air pressure to expel the adult insects from the cartridges. See id.
Re Claim 48, Lepek as modified by Massaro I, Massaro II, and Yoshida teaches that the automatically feeding is repeated at least once. See Massaro I at figure 4 and paragraph [0035].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642